Certiorari dismissed, January 11, 2010



                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 08-8167



GARY SLEZAK,

                   Plaintiff - Appellant,

             v.

SAMUEL B. GLOVER, Director of South Carolina Department of
Probation, Parole and Pardon Services in his individual and
official capacity; SOUTH CAROLINA PROBATION, PARDON AND
PAROLE BOARD, John and Jane Does in their official and
individual capacities; JON OZMINT, Director of the South
Carolina Department of Corrections in his individual and
official   capacity;  STANLEY   BURT,   Warden  of   Lieber
Correctional Institution in his individual and official
capacity; RAMNARINE JAGLAL, Dentist, in his individual and
official capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cv-01122-RBH)


Submitted:    May 28, 2009                     Decided:    June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Gary Slezak, Appellant    Pro   Se.    Kenneth Paul Woodington,
DAVIDSON & LINDEMANN,     PA,   Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Gary Slezak appeals the district court’s order denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Slezak

v. Glover, No. 4:06-cv-01122-RBH (D.S.C. Sept. 15, 2008).                     We

dispense      with   oral   argument    because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3